Citation Nr: 1403118	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-18 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as secondary to a coronary artery disease status, status post angioplasty and coronary artery bypass grafting (hereinafter, coronary artery disease). 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1966 to March 1968, to include service in the Republic of Vietnam.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

The Board remanded the Veteran's appeal in April 2012 in order to provide him the opportunity to participate in a hearing before a member of the Board, as per his wishes expressed on his July 2011 substantive appeal.  As a result of the Board's April 2012 remand directives, such a hearing was held in July 2012 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the file.  At the July 2012 hearing, the Veteran submitted additional evidence in support of his claims which was accompanied by a waiver of initial consideration of such by the Agency of Original Jurisdiction (AOJ).  The Veteran's claims have been returned to the Board.  


FINDINGS OF FACT

1.  The most probative evidence reflects that the Veteran's bilateral hearing loss is related to his in-service noise exposure.  

2.  The most probative evidence reflects that the Veteran's tinnitus is related to his in-service noise exposure.  

3.  The most probative evidence reflects that the Veteran's hypertension is proximately due to or the result of coronary artery disease.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for bilateral hearing loss, tinnitus, and hypertension, which constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Bilateral hearing loss and tinnitus

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of in-service exposure to excessive noise from M16 rifles, M60 machine guns, detonating land mines, and incoming mortar and artillery fire.  

The record includes four instances of audiometric testing during the appeal period, each of which shows a diagnosis of tinnitus and decibel losses meeting the criteria for a bilateral hearing loss disability for VA purposes.  Element (1) has been demonstrated with respect to both claims.  

Also, the Veteran's claims of in-service exposure to excessive noise are considered competent and credible because, as noted above, the record reflects service in the Republic of Vietnam.  Further, the Veteran was a military police officer during his service, and his reports of exposure to small arms fire, in particular, is considered to be congruent with his assignments and duties.  Accordingly, element (2) has been demonstrated regarding both issues.  

Concerning a medical nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss and/or tinnitus, the July 2008 VA examiner did not provide such a statement, but asserted that his tinnitus was a symptom of his hearing loss.  Clarification was sought and, in a February 2009 VA examination report, a different audiologist opined that tinnitus was a symptom of bilateral hearing loss and, referencing the lack of a claims file for review, stated that "If there is documentation that shows his hearing was normal for VA purposes at separation from the military," bilateral hearing loss would be less likely as not the result of in-service noise exposure.  This opinion is afforded little, if any probative value, as it was note stated with any degree of certainty and was formulated without the benefit of review of the record by the examiner.  

In a December 2011 private treatment record, Dr. Kroll, an audiologist, conducted audiometric testing, interviewed the Veteran, and opined that his bilateral hearing loss and tinnitus were more likely than not the result of his in-service exposure to excessive noise while service in the Republic of Vietnam.  Although it is unclear whether or not Dr. Kroll reviewed pertinent records prior to stating these opinions, the report makes reference to the Veteran's Vietnam service, to include exposure to excessive noise without the use of ear protection.  As such, the Board finds that the opinions carry exceptional weight regarding the issue of medical nexus, as Dr. Kroll was apprised of facts pertinent to the issues at hand.  There is no probative evidence to the contrary.  

In light of above, element (3), and thus, all elements of direct service connection have been demonstrated.  Accordingly, the Board finds that service connection for this should be granted for these disabilities.  

Hypertension

Throughout the pendency of the appeal, the Veteran has variously asserted that his hypertension was (1) the result of in-service exposure to herbicides, and/or (2) caused or aggravated by a service-connected disability, to include diabetes mellitus, type II, or coronary artery disease.

The July 2008 VA examination report reflects a diagnosis of hypertension dating back to approximately 1993.  The timing of this diagnosis is confirmed by the January 1994 coronary triple bypass surgery report which includes a diagnosis of hypertension.  Also, service connection has been established for coronary artery disease and diabetes mellitus, Type II.  As such, elements (1) and (2) for secondary service connection have been demonstrated.  The only evidence of record addressing the etiology of the Veteran's hypertension is a July 2012 VA treatment record reflecting a physician's statement that the Veteran's hypertension is secondary to his service-connected coronary artery disease.  There is no evidence to the contrary.  

In light of above, the Board concludes that service connection for hypertension is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hypertension is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


